                                                                                                                                                                                                                                                                                                                               
Exhibit 10.15

 
Summary
of
Unwritten Compensation Arrangements
for Certain
Named Executive Officers




 
Below is a summary of unwritten compensation arrangements for certain of the
Company’s Named Executive Officers:
 
1.           Salary Compensation
 
Timothy Redpath - Chief Executive Officer
 
Annual salary of $250,000 commencing 60 days after the registration statement
covering the 5 Year Notes was declared effective by the Securities Exchange
Commission. Reasonable out of pocket travel expenses are also reimbursed.
 
Michael Bozora - President
 
Annual salary of $250,000 commenceing60 days after the registration statement
covering the 5 Year Notes was declared effective by the Securities Exchange
Commission. Reasonable out of pocket travel expenses are also reimbursed.
 
2.           Cash Bonus Compensation
 
Timothy Redpath - Chief Executive Officer
 
Quarterly cash bonus equal to 20% of the Company’s net income before
depreciation, amortization and taxes as calculated for each calendar quarter by
the board of directors using generally accepted accounting principles
consistently applied. Such bonus, if any, shall be paid as soon as practical
following each calendar quarter.
 
Michael Bozora - President
 
Quarterly cash bonus equal to 20% of the Company’s net income before
depreciation, amortization and taxes as calculated for each calendar quarter by
the board of directors using generally accepted accounting principles
consistently applied. Such bonus, if any, shall be paid as soon as practical
following each calendar quarter.
 



 
 

--------------------------------------------------------------------------------

 
